Matter of Bly v Boller (2018 NY Slip Op 06363)





Matter of Bly v Boller


2018 NY Slip Op 06363


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND WINSLOW, JJ.


923 OP 18-00393

[*1]IN THE MATTER OF DAVID M. BLY, PETITIONER,
vHON. WILLIAM M. BOLLER, ACTING SUPREME COURT JUSTICE, RESPONDENT. 


JASON R. DIPASQUALE, BUFFALO, FOR PETITIONER. 
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) to annul the determination of respondent. The determination denied petitioner's application for a firearm permit. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this original CPLR article 78 proceeding pursuant to CPLR 506 (b) (1) seeking to annul the determination of respondent denying petitioner's application for a permit to carry a concealed firearm. Contrary to petitioner's contention, the determination is not arbitrary and capricious. "A licensing officer has broad discretion in determining whether to grant or deny a permit under Penal Law § 400.00 (1)" (Matter of Papineau v Martusewicz, 35 AD3d 1214, 1214 [4th Dept 2006]; see Matter of Fromson v Nelson, 178 AD2d 479, 479 [2d Dept 1991]; Matter of Covell v Aison, 153 AD2d 1001, 1002 [3d Dept 1989], lv denied 74 NY2d 615 [1989]), and "[t]he failure of petitioner to report on his application [a] prior arrest[] provided a sufficient basis to deny the application" (Papineau, 35 AD3d at 1214; see Matter of DiMonda v Bristol, 219 AD2d 830, 830 [4th Dept 1995]; Matter of Conciatori v Brown, 201 AD2d 323, 323 [1st Dept 1994]). 
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court